Citation Nr: 1131219	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-31 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The appellant had active service from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for service connection for bilateral hearing loss, and tinnitus.


FINDING OF FACT

The Veteran does not have hearing loss, or tinnitus, that was caused or aggravated by his service, or by a service-connected disability.  


CONCLUSION OF LAW


Bilateral hearing loss, and tinnitus, were not incurred in or aggravated by active military service, or by a service-connected disability, nor may in-service occurrence of sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for hearing loss, and tinnitus.  He asserts that he has the claimed conditions due to exposure to loud noise during service, primarily exposure to helicopters and heavy equipment.  He has also asserted that his hearing loss and tinnitus are secondary to his service-connected diabetes mellitus.  
 
In May 2005, the Veteran filed his claims for service connection for tinnitus and hearing loss.  In February 2006, the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

In May 2005, the Veteran filed his claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2010).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports show any relevant complaints, treatment or diagnoses.  The Veteran's separation examination report, dated in April 1970, shows that his ears and drums were clinically evaluated as normal, and it includes audiometric test results which do not show that the Veteran had hearing loss as defined at 38 C.F.R. § 3.385.  An accompanying "report of medical history" shows that the Veteran denied having a history of ear trouble, or hearing loss.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1996 and 2008.  

A private treatment report, dated in February 2003, shows that the Veteran received treatment for bilateral otitis media.

Reports from the Midwest Ear Institute, dated in 2005, describe the Veteran's occupation as "tinsmith," and note left otalgia, left ear pruritis, and complaints of tinnitus, hearing loss, and a "four-month or more" history of muffled left ear hearing and fullness.  They include impressions of left acute external otitis, bilateral eczematous otitis externa, and charted results of audiometric tests which appear to show bilateral hearing loss as defined at 38 C.F.R. § 3.385.  

A VA audiology examination report, dated in January 2006, shows that the Veteran reported a history of working on helicopters and heavy equipment during service.  He gave a post-service employment as a sheet metal worker, and reported that he had hunted in the past, but not for the last 15 years.  He reported bilateral daily, recurrent, non-constant tinnitus that had its onset "several years ago."  On examination, he was shown to have bilateral hearing loss, as it is defined for VA purposes at 38 C.F.R. § 3.385.  The diagnosis notes normal-to-severe bilateral  sensorineural hearing loss, with excellent speech discrimination, bilaterally.  The examiner, an audiologist, concluded that the Veteran's hearing loss "is less likely as not (less than 50/50 probability) caused by or a result of exposure to helicopter noise and heavy equipment in the military."  The examiner indicated that the Veteran's C-file had been reviewed, and that his he had normal pure tone thresholds upon separation from service.  

A VA audiology examination report, dated in October 2008, shows that the examiner was the same examiner who performed the January 2006 VA examination.  The report shows that the Veteran asserted that he had hearing loss and tinnitus secondary to his service-connected diabetes mellitus.  He reported a history of repairing helicopters during service in Vietnam, and a post-service employment history as a sheet metal worker for 42 years, with use of hearing protection when in loud areas.  He denied recreational noise exposure.  He stated he was diagnosed with diabetes eight to ten years before.  He also reported experiencing bilateral tinnitus that was recurrent but not constant, which was also characterized as both "daily," and "occasional."  On examination, he was shown to have bilateral hearing loss, as it is defined for VA purposes at 38 C.F.R. § 3.385.  The diagnoses note normal-to-severe bilateral  sensorineural hearing loss, and subjective tinnitus.  The examiner indicated that the Veteran's service treatment reports, VA reports, and private medical records had been reviewed, and concluded that the Veteran's hearing loss and tinnitus were "less likely as not (less than 50/50 probability) caused by or a result of diabetes type II."  The examiner cited to a medical treatise, and noted that the Veteran's hearing loss configuration is consistent with noise-induced hearing loss.  However, the examiner further noted that the Veteran's hearing was normal upon separation from service, and that he had a post-service history of sheet metal work for many years, and the audiologist concluded, "Therefore, it is less likely as not that the Veteran's current hearing loss and reported tinnitus are secondary to diabetes mellitus type II."  

The Board has determined that the claims must be denied.  There is no evidence to show any relevant treatment during service.  The Veteran was not noted to have hearing loss, or tinnitus, in his April 1970 separation examination report.  He denied a history of hearing loss in the associated report of medical history.  In addition, the earliest medical evidence of either hearing loss, or tinnitus, is dated in 2005.  This is approximately 35 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, the Veteran has reported a 42-year history of employment as a sheet metal worker, and in January 2006, the Veteran reported that his tinnitus had begun "several years ago."  Furthermore, there is no competent evidence to show that the Veteran has hearing loss, or tinnitus, that is related to his service, or to a service-connected disability.  The only competent opinions are found in the 2006 and 2008 VA examination reports, and these opinions weigh against the claims.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

In reaching these decisions, the Board notes that the Veteran's representative has asserted that a remand for another examination is warranted based on a quotation from an article from a physician at the National Institute of Health.  This article reportedly states that "hearing loss may be an under-recognized complication of diabetes," and that, "As diabetes becomes more common, the disease may become a more significant contributor to hearing loss."  The article states that a study found a strong and consistent link between hearing impairment and diabetes using a number of different outcomes."  However, this article does not discuss tinnitus.  As for hearing loss, the quoted aspects of this article are so general in nature, and so nonspecific to the appellant's case, that the Board affords them little probative weight.  This article therefore does not provide a sufficient basis to find that there is a causal relationship between the Veteran's service-connected diabetes and either of the claimed conditions.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that hearing loss, and tinnitus, were caused by service that ended in 1970, or were caused or aggravated by service-connected diabetes mellitus.  The Board notes that the Veteran has not asserted that he has had ongoing symptomatology since his service, and that in 2006, he reported that his tinnitus had begun "several years ago."  In this case, when the Veteran's service treatment records (which do not show any relevant treatment, findings, or diagnoses), and his post-service medical records are considered (which do not show any relevant treatment prior to 2005, and which do not contain competent evidence of a nexus between hearing loss, or tinnitus, and the Veteran's service, or a service-connected disability), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements to the effect that the Veteran has the claimed conditions that are related to his service, or a service-connected disability.  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2005 and July 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  The VA examination reports show that the examiner discussed the Veteran's inservice audiogram results, that the Veteran's service and post-service treatment reports had been reviewed, and that his history was taken and recorded.  They show that audiometric examinations were performed, and they include the audiometric test results.  Given the foregoing, there is no basis to find that these reports are inadequate, or that a remand for a new examination is required.  See 38 C.F.R. § 3.159(d) (2010).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


